Citation Nr: 1403628	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to the service-connected right hip arthroplasty.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2010, the Veteran testified at a hearing conducted by the undersigned.  A copy of the transcript is associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim.  A review of the documents in the electronic file shows that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veterans Benefits Management System does not include any documents.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his left hip disability is proximately due to or the result of the service-connected right hip arthroplasty.  Accordingly, the Veteran was afforded a VA examination in January 2010 to determine whether the Veteran's left hip disability was related to the service-connected right hip arthroplasty.  The examiner, however, did not address whether the left hip disability was aggravated by the service-connected right hip arthroplasty.  

The Veteran's private physician also indicated, in a February 2010 statement, that the Veteran's current left hip disability may be due to the same etiology and trauma as the service-connected right hip arthroplasty.  

Under the duty to assist, a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any left hip disability that may be present on both a direct and secondary theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims file to a VA examiner for a clarifying opinion as to the nature and etiology of any left hip disability that may be present.  The examiner is requested to review the claims file, including the Veteran's service treatment records, private treatment records, and a copy of this remand.  

The examiner must address the following questions:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's left hip disability manifested in service or is otherwise related to the Veteran's service?  

The examiner is asked to address the February 2010 opinion from the Veteran's private doctor that the Veteran's left hip and right hip disabilities were due to the same process; specifically, the underlying process that led to the left hip degenerative changes was avascular necrosis secondary to trauma.  The examiner must specifically discuss whether the Veteran's left hip disability is related to the same in-service injury while repelling as his service-connected right hip disability.  See September 2007 VA examination.

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's left hip disability is caused or aggravated by the service-connected right hip arthroplasty? 

If it is found that the left hip disability is aggravated by the service-connected right hip disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

If some of the increase in severity is due to natural progress of the left hip disability, the examiner should identify the degree of increase in severity due to natural progression.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  Then re-adjudicate the claim of service connection for a left hip disability, to include as secondary to the service-connected right hip arthroplasty.  If the benefit remaining on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  They should then be given a reasonable time frame within which to respond.  Then, the case should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


